Petitioner commenced this CPLR article 78 proceeding chal*1285lenging a determination rendered after a tier II disciplinary hearing. The Attorney General has advised that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 surcharge has been restored to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of Anderson v Huntington, 63 AD3d 1390, 1391 [2009]).
Cardona, EJ., Mercure, Rose, Lahtinen and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.